Title: James Madison to Nicholas P. Trist, 26 July 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 26. 1828
                            
                        
                         
                        I have recd. from a Mr. A. ____ Wigfall, of S. Carolina, who appears to have been a Student at our
                            University, a letter which I can the better answer, after some knowledge of his character & conduct whilst there.
                            Be so good as to collect it for me, as soon as may be convenient. I send you a few London Gazettes, which after looking
                            into, you can hand to Dr. Dunglison.
                        We got home the day we left the University, in as good plight as the great heat would admit. Present us
                            affectionately to all at Monticello, & accept for yourself our cordial regards & good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    